The opinion of the court was delivered by
Lowrie, C. J.
This is a case of .the distribution of money collected on a forfeited recognisance- in the Quarter Sessions. It comes here by certiorari, at the instance of the Bank of Lawrence County, which complains that it did not get its due share of the money, under the Act of 30th July 1842, §§ 25, 26.
We are of opinion that this court has no authority to review the order or decree of the Common Pleas, for it is expressly declared to be final and conclusive; and because the case is not such a judicial one as falls necessarily within the general jurisdiction or judicial power of this court. And we do not think that this court ought to have any power over such cases; for, properly speaking, they involve no judicial question. They have no relation‘to the preservation or enforcement of private rights; but only to the distribution of money belonging to the state, and which it bestows upon counties and persons according to such rules, and by means of such instrumentality’ as it pleases. It makes the judges of the Common Pleas the functionaries for its distribution, and their decree final, and therefore we must not interfere. The Act of 22d April 1846, § 6, is somewhat similar; but it does not make the decree final and conclusive. ' The Commonwealth v. Robbins, 26 State R. 165, was under that act, and it is intimated there that we were without authority, but not decided because no party raised the question.
Certiorari quashed and record remitted.